Citation Nr: 1526975	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right knee osteoarthritis  

2.  Entitlement to service connection for a back disability, to include as secondary to right knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These matters were previously remanded by the Board in October 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2013.  A transcript of that hearing is of record.  

The Board notes that in the July 2009 rating decision on appeal, the RO characterized the issues on appeal as petitions to reopen previously denied claims for service connection for right knee and back disabilities.  Evidence received since the last prior denial of the claims, a May 2006 rating decision by the RO, included a relevant service treatment record, namely a Report of Medical History completed in conjunction with an October 1957 military separation examination.  This report was not previously of record.  The provisions of 38 C.F.R. § 3.156(c)(1) provide that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Thus, the Board considers the Veteran's claims of entitlement to service connection for a right knee disability, and entitlement to service connection for a back disability, as original claims, rather than as claims to reopen.  38 C.F.R. 
§ 3.156(c)(1) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has osteoarthritis of the right knee that was incurred during or is otherwise attributable to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for osteoarthritis of the right knee have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claim before it in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts and Analysis

The Veteran asserts that he injured his right knee when falling during a training exercise in service, and that he has experienced intermittent pain and locking since that time.  The Veteran's service treatment records (STRs) contain several notations concerning a right knee injury in January 1955, referencing a twisted right knee as well as pain caused by sitting on the leg.  January 1955 x-rays were negative, and there is a notation of full range of motion of both knees, no effusion, no locking, stable ligaments, no internal derangement of the right knee, and wrapping the knee in an ace bandage.  Later that month there is an indication that the Veteran's right leg was encased in a long cylinder (walking) cast from January 31, 1955 to February 21, 1955.  This notation is consistent with the Veteran's assertion that his leg was in a cast for several weeks.  Although the Veteran's October 1957 separation examination is normal, the October 1957 report of medical history contains a notation from the Veteran that he has a bad right knee.  

A December 1957 VA examination notes that the Veteran reported occasional pain and stiffness in the right knee, as well as sudden pain when sitting with crossed legs.  In spite of these reports, the examiner found no gross bone changes in x-rays, and noted no right knee pathology.  

The medical records associated with the claims file do not discuss right knee pain.    
The Veteran asserted in his hearing testimony that he sought additional treatment for his knee after service, but that records of this treatment are not available as the physician is deceased.  He also testified that he continued to experience intermittent pain as well as locking in his right knee since service.  

A February 2015 VA examination diagnosed the Veteran with right knee osteoarthritis.  The examiner concluded that the Veteran's right knee osteoarthritis was not at least as likely as not etiologically related to service because the normal January 1955 x-rays, as well as notation of full range of motion, indicates that there is no evidence of any major injury to the right knee while in service.  The examiner also noted that he did not find evidence of continuity of knee problems while in service or for several years after discharge, noting that no knee problems were indicated in the separation examination.  The examiner concluded that the January 1955 injury resolved without residuals, and that the current right knee osteoarthritis are most likely due to age-related degenerative changes, not the 1955 injury.  However, the examiner did not consider the Veteran's competent lay statements of continued knee symptoms since service, the Veteran's report of a 'bad knee' in his separation report of medical history, or his complaint of knee pain in the 1957 examination, when finding no evidence of continuity of knee problems while in service or for several years after discharge.  Therefore, the probative value of the examiner's opinion is limited.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   In this case, the record reflects that the Veteran has a diagnosis of osteoarthritis of the right knee, which is a chronic disease.  38 C.F.R. § 3.309(a).  The Veteran has consistently reported intermittent knee pain since service.  The Veteran is competent to report pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran's report of the onset of knee pain has been consistent, the Board finds it to be credible.  As knee pain, a symptom of osteoarthritis of the right knee, has been present since service, the Board finds that it is at least as likely as not that the Veteran's right knee disability was incurred in service.  See Walker, supra.  


ORDER

Entitlement to service connection for right knee osteoarthritis is granted.  


REMAND

Service connection for right knee osteoarthritis has now been granted.  The Veteran has asserted that his back disability is secondary to his right knee osteoarthritis.  Accordingly, a remand to obtain an opinion as to whether the Veteran's back disability is secondary to or aggravated by his right knee osteoarthritis is warranted.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an examination with an appropriate VA examiner to obtain an opinion as to the etiology of the Veteran's back disability.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any back disability is caused by or chronically aggravated by (permanently worsened beyond the natural progression) the Veteran's right knee osteoarthritis.  Any opinion given must be supported by a complete rationale.  

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a Supplemental Statement of the Case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


